Title: To Thomas Jefferson from Bernard Peyton, 4 July 1825
From: Peyton, Bernard
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richd
                            4 July 1825
                    Yours of the 2d has been recd covering blank notes for the renewal of yours at the Banks which shall be attended to. The dft: you advise of having drawn shall be paid when presented.I was in hopes you had quite recovered your health before this, hearing you had been at the University since your first attack.With sincere regard Dr Sir, Yours very Truly
                        Bernard PeytonI hope Judge Dade has accepted the Professorship of Law in the University, if it has been offerd to him—
                        B. P.